DECISION AND ORDER
On July 29, 1985, the Commonwealth Trial Court entered judgment in favor of defencfant/appellee, Micronésian Development Company, Inc. (MDC). Plaintiffs-appellants, Takeshi and Mitsui Nakazato, filed a notice of appeal on August 27, 1985. They ordered the trial transcript and filed the designation of the clerk's record on September 23, 1985. On December 30, 1985, they paid for the preparation of the-, transcript. MDC now moves to dismiss this appeal based on the failure of the Nakazatos to follow the Rules of Appellate Procedure in a timely manner. For the following reasons this appeal will be dismissed.
Rule 6(a) of the Local Rules of Appellate Procedure requires that the appellant "file a designation of the clerk's record with the clerk of the Trial Court within 21 days after filing or service of the notice of appeal..." The Nakazatos were *517six days late. Rule 6(b) of the Local Rules of ' Appellate Procedure requires that "[w]ithin 10 days after filing of the notice of appeal, the appellant shall order from the court reporter a transcript..." The Nakazatos were 17 days late. Rule 6(b) also requires that at the' time the appellant orders the transcript he "must make satisfactory arrangements with the court reporter for payment of the costs for the transcript." The Nakazatos paid for the transcript on December 30, 1985. This'was more than three months after the transcript was ordered and the Court finds xthat this was not a satisfactory arrangement Under Rule 6(b).
This case is representative of a number of cases now before the appellate division of this Court wherein attorneys have a shown a lack of coftcem for timely compliance with the Rules of Appellate Procedure. Were this Court not to dismis£ this appeal, and others like it, it would signify to the local bar the Court's condonation of this practice. That is not what the Court wishes to do.
For these reasons this appeal shall be dismissed.
IT IS SO ORDERED.
DATED this day of March, 1986
JUDGE ALFRED LAURETA.